Citation Nr: 0208020	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  95-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 50 percent for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. Juarbe Ortiz


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1980.  
A December 1993 RO decision promulgated a recent Board of 
Veterans Appeals (Board) decision granting service connection 
for schizophrenia, and the RO also made service connection 
effective  December 11, 1990, and assigned a 0 percent rating 
for the disorder from that date.  The veteran appealed for a 
higher rating for schizophrenia.  A May 2000 RO decision 
increased the rating for schizophrenia to 30 percent, 
effective December 2, 1999.  A July 2001 RO decision assigned 
a higher rating of 50 percent for schizophrenia, as of 
December 11, 1990, the effective date of service connection 
(subject to temporary total hospitalization ratings on that 
date and periodically thereafter).  The veteran continues to 
appeal for a higher rating for schizophrenia.


FINDING OF FACT

Since the effective date of service connection on December 
11, 1990, the veteran's schizophrenia has been productive of 
total occupational and social impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for 
schizophrenia have been met continuously since service 
connection for such disorder became effective on December 11, 
1990.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9204 (1996), 38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2001).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1977 
to April 1980.  

In March 1981, the RO granted service connection and a 0 
percent rating for a head scar from trauma.

In January 1983, the Board denied service connection for a 
psychiatric disorder. 

Post-service medical records since the 1980s show variously 
diagnosed psychiatric conditions (including schizophrenia and 
anxiety/depression), substance abuse problems, and physical 
ailments (including HIV infection).

On December 11, 1990, the veteran applied to reopen his 
previously denied claim for service connection for a 
psychiatric condition.  

A VA hospital summary indicates the veteran was admitted from 
November 1990 to January 1991 for psychiatric treatment.  He 
was referred from the drug dependence program because of 
sadness, crying spells, mental confusion, and hallucinating 
voices.  The discharge diagnoses were major depression, 
recurrent, with psychotic features; substance abuse disorder 
in partial remission; and paranoid personality traits.  
Physical conditions noted included being HIV positive.  
Records show the veteran was hospitalized at a VA facility 
from April to May 1991; diagnoses included major depression 
with psychotic features, and recurrent substance abuse in 
remission; and functioning was said to be poor, with a Global 
Assessment of Functioning (GAF) score of 50.  A VA hospital 
discharge summary shows an admission in March-April 1992, 
prompted by symptoms of depression with ideas of reference 
and persecution; diagnoses including continuous heroin and 
cocaine dependence, atypical depression, and antisocial 
personality disorder; and a GAF score of 55 was assigned with 
a past GAF score of 50.  

Social Security Administration (SSA) records have been 
received.  A June 1991 SSA decision granted the veteran SSA 
disability benefits, based on disability which reportedly 
began in March 1985.  The SSA decision lists the primary 
diagnosis as anxiety disorder, and the secondary diagnosis as 
substance abuse disorder.  Some of the medical records 
considered by the SSA are from the VA and include a diagnosis 
of schizophrenia.

A February 1993 VA hospital summary relates diagnoses of 
chronic undifferentiated schizophrenia with acute 
exacerbation, and antisocial traits.  The GAF score was 30 
with a past GAF of 60.  

In a May 1993 decision, the Board reopened the veteran's 
claim and granted service connection for schizophrenia.  

An August 1993 VA hospital discharge summary notes that the 
veteran was admitted with active symptoms of hallucinations, 
two to three weeks before admission, and persecutory ideas.  
It was noted that a urine toxicology test was positive for 
cocaine HIV positive.  

The veteran underwent a VA psychiatric examination in October 
1993.  The examiner noted that the medical records had been 
reviewed prior to the examination.  It was reported that the 
veteran came to the examination accompanied by his wife.  The 
examiner noted that the record showed that the veteran had 
admissions to the psychiatric service with diagnoses of major 
depression, depression, not otherwise specified, and a 
substance use disorder.  It was also noted that due to his 
substance use disorder, the veteran was HIV positive and was 
followed at the infectious disease clinic.  It was reported 
that the veteran was admitted in August 1993 at the 
psychiatric service for detoxification purposes as he had 
been using cocaine actively.  The veteran reported that he 
had been feeling awful.  He stated that he was physically 
weak and that he had difficulty breathing.  The veteran also 
reported that he felt depressed, that he lacked the energy to 
get involved in any specific activity, and that he had poor 
control of his impulses at home.  The examiner noted that the 
veteran was well developed, was physically ill looking, was 
cleanly dressed and groomed, and was rather reluctantly 
cooperative.  The veteran's responses were noted to be brief, 
but relevant and coherent.  The examiner indicated that the 
veteran's content was full of depressive feelings and that 
there was associated physical weakness and a lack of energy 
to get involved in any activity.  It was noted that the 
veteran's sleep was very poor, that he was very poorly 
tolerant to frustration, and that he had very poor impulse 
control.  No active suicidal plans were elicited and there 
were no homicidal thoughts.  There were no active delusions 
or hallucinations.  Affect was constricted.  He was oriented 
to person, place, and time. Mood was depressed.  Memory was 
grossly preserved, but poor for details.  Judgment and 
insight were poor.  In an October 1993 addendum, the examiner 
noted that the results of a urine for toxicology test showed 
very high levels of both cocaine and opiods.  The diagnoses 
were substance use disorder, mixed substance dependence, 
active; and strong antisocial personality features.  

A December 1993 RO decision promulgated the Board's recent 
grant of service connection for schizophrenia.  The RO made 
service connection for this disorder effective from December 
11, 1990, and a 0 percent rating was assigned from that date.  

In a January 1994 statement, the veteran noted he had 
schizophrenia.  He also reported that he had been found 
totally unemployable and was receiving disability benefits 
from the SSA.

VA records show the veteran was hospitalized in January-
February 1996 for psychiatric treatment; he was referred to 
the hospital due to auditory and visual hallucinations, 
persecutory ideas, ideas of reference, and delusional 
thinking; diagnoses included substance use disorder in 
remission, and antisocial traits; and a current GAF score of 
30 was assigned with a past year GAF score of 50.  A November 
1996 discharge summary notes diagnoses which included 
continuous cocaine abuse, and chronic undifferentiated type 
schizophrenia.  

The veteran underwent a VA psychiatric examination in 
November 1996.  It was reported that he was hospitalized the 
previous day and was at the drug dependence treatment 
program.  It was noted he had been HIV positive since 1985.  
He reportedly had been unemployed since 1982 and was 
receiving SSA benefits.  As to subjective complaints, it was 
noted that he had been progressively deteriorating and was 
abandoning his hygiene and refusing to go out of the house.  
He also exhibited a very disorganized and inappropriate 
behavior.  The veteran complained of not feeling well due to 
a constant feverish state.  He was oriented times three, his 
mood was depressed, and his affect was blunted.  His 
attention, concentration, and memory were fair.  Speech was 
clear, coherent, and soft.  He was not hallucinating and was 
not suicidal or homicidal.  Insight and judgment were fair.  
He exhibited good impulse control.  The diagnoses were 
chronic undifferentiated type schizophrenia; and substance 
abuse disorder, cocaine and heroine dependence, in alleged 
remission.  The GAF score was 50.  

A February 1997 report of a VA social and industrial survey 
notes that the veteran was competent to handle his SSA 
benefits.  The report notes that the veteran finished high 
school prior to his military service and briefly sought to 
continue his education after his discharge but was unable to 
do so.  As to work history, it was noted that he had been 
unable to work since his discharge from the Army.  He had a 
wife and two children from his first marriage.  His wife 
reported that he would become easily upset and aggressive 
toward her and their relatives.  She also stated that he 
would at other times turn destructive and verbally aggressive 
towards her.  She reported that he hardly slept.  The report 
notes the veteran received much support from his family and 
specifically his sister.  The veteran stated that he had 
difficulty sleeping and would watch television late into the 
night.  He indicated that he had a good relationship with his 
wife.  The report notes that the veteran was living in a 
rented house with two bedrooms and that it was well furnished 
and located in a low-income area.  

The veteran underwent a VA psychiatric examination on 
December 2, 1999.  He complained of insomnia and problems 
with his shoulders and left arm.  The examiner reported that 
the veteran was clean and adequately dressed and groomed.  He 
was alert and oriented times three.  His mood was anxious, 
tense, and hostile.  Affect was constricted.  Attention, 
concentration, and memory were good.  Speech was clear and 
coherent.  He was not hallucinating.  No thoughts of 
perceptual disorders were elicited.  He was not suicidal or 
homicidal.  Insight and judgment were fair.  He exhibited 
good impulse control.  The diagnoses were schizophrenia, 
chronic, undifferentiated type; and substance use disorder, 
heroin and cocaine dependence, in remission.  A GAF score of 
50 was assigned.  

A May 2000 RO decision increased the rating for the veteran's 
service-connected schizophrenia from noncompensable to 30 
percent effective December 2, 1999.  

At a September 2000 RO hearing, Dr. J. A. Juarbe Ortiz 
testified for the veteran.  Dr. Jaurbe Ortiz reported that he 
had reviewed the veteran's 1996 and 1999 VA examination 
reports and that he had interviewed the veteran on several 
occasions.  The doctor testified that the veteran had been in 
and out of hospitals since his military service and that he 
was still receiving treatment.  The doctor said that the 
veteran was totally disabled from working and that he had a 
diagnosis of chronic schizophrenia.  The doctor reported that 
the veteran had not improved in twenty years and that he did 
not think the veteran's condition was going to improve.  The 
doctor noted that the veteran's diagnosis would be 
undifferentiated chronic schizophrenia and that a GAF score 
of 40 or 50 should be assigned.  

The veteran underwent a VA psychiatric examination in January 
2001.  The examiner noted that medical records were 
furnished.  The veteran was accompanied by his wife.  It was 
reported that he was attending the drug dependence treatment 
program as an outpatient and was followed in the infectious 
disease clinic for being HIV positive.  The examiner noted 
that the veteran requested medications because he allegedly 
was not feeling well and was hyperactive.  The examiner 
reported that the veteran's behavior was so hyperactive that 
he was questioned about recent drug use and a positive urine 
test in July 1999.  It was noted that the veteran became so 
angry that he left the office.  He eventually came back but 
remained basically with the same angry attitude and stood up 
all the time.  The veteran's wife reported that the positive 
urine test was because he had been taking cough medicine with 
codeine.  The examiner reported that the veteran was well 
developed and well nourished, and that he came casually 
dressed and appropriately groomed.  He was alert and was very 
well aware of the interview and in full contact with reality.  
His behavior was angry, hyperactive, and rather manipulative.  
Speech was relevant and coherent and did not show any 
evidence of active delusions or hallucinations.  It was noted 
that the veteran verbalized death wishes and said he did not 
want any treatment for his HIV and just wanted to die.  He 
said that he did not sleep adequately at night and stated 
that his medications were not effective in controlling him.  
He reported that he was angry all the time because he had a 
lot of physical problems and that he did not get proper 
attention.  The examiner noted that the veteran's affect was 
inadequate and that his mood was very hostile and restless.  
He was oriented.  His memory had some lacunae for specifics.  
Judgment was fair and insight was poor.  He was considered 
mentally competent to handle VA funds.  The diagnoses were 
schizophrenic disorder, undifferentiated type; opioid and 
cocaine dependence in alleged remission; and very strong 
borderline and anti-social personality characteristics.  A 
GAF score of 50 for schizophrenia was assigned.  

A July 2001 RO decision assigned a 50 percent rating for 
schizophrenia, as of December 11, 1990 (the effective date of 
service connection), subject to temporary total 
hospitalization ratings (38 C.F.R. § 4.29) on that date and 
on a number of later occasions.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

The old criteria, in effect prior to November 7, 1996, 
provided that a 50 percent rating is warranted for 
undifferentiated schizophrenia (or other psychotic disorder) 
which produces considerable impairment of social and 
industrial adaptability.  A 70 percent rating requires 
symptomatology which is less than that required for a 100 
percent rating, such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent rating is 
assigned when there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9204 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 50 percent rating is warranted for paranoid 
schizophrenia (or other mental disorder) where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9204 (2001).  

The RO has assigned a 50 percent rating for the veteran's 
schizophrenia, effective December 11, 1990 (the effective 
date of service connection).  

The evidence shows that throughout the time since service 
connection for schizophrenia has been effective, the veteran 
has been unemployed.  He receives SSA disability benefits 
primarily for a psychiatric condition (substance abuse was a 
secondary consideration of the SSA).  The veteran has had 
numerous hospitalizations for psychiatric treatment, mostly 
for service-connected schizophrenia; even when non-service-
connected drug abuse was treated, psychotic symptoms were 
often noted.  GAF scores have generally been around 50, which 
under DSM-IV indicates serious social and occupational 
impairment (such as no friends and unable to hold a job); at 
times the GAF scores have been as low as 30.

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection for 
schizophrenia on December 11, 1990, symptoms of such disorder 
have been productive of total occupational and social 
impairment, supporting a 100 percent rating under either the 
old or new rating criteria.  As this is an initial rating 
case, consideration has been given to "staged ratings" 
(different percentage ratings for different periods of time, 
since the effective date of service connection, based on the 
facts found).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's schizophrenia has 
remained 100 percent disabling since the effective date of 
service connection.  The Board has considered the benefit-of-
the-doubt rule in making the current decision.  38 U.S.CA. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A higher rating of 100 percent for schizophrenia, 
continuously since the effective date of service connection 
on December 11, 1990, is granted.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

